 Case 5:19-cv-00022-LGW-BWC Document 43 Filed 05/12/20 Page 1 of 2




            In the United States District Court
            for the Southern District of Georgia
                     Waycross Division
EDWARD SCOTT and DEBBIE
RICHARDS,

       Plaintiffs,

                 v.

NORTH AMERICAN INNS, LLC;                      CV 519-022
SHARMA HOSPITALITY, LLC;
PAUL D. SHARMA; and
SHAUN B. SHARMA,

       Defendants.

                                 ORDER

       Before the Court is the parties’ Joint Motion for Approval

of Settlement, dkt. no. 42, wherein the parties notify the Court

that they have reached a settlement of the claims asserted in

this   action.   Attached   to   the   joint   motion   is   the   parties’

Settlement Agreement.    Dkt. No. 42-1.

       The Court has reviewed the Settlement Agreement and finds

that it fairly and reasonably resolves Plaintiffs’ FLSA claims.

Accordingly, the parties’ motion, dkt. no. 42, is GRANTED, and

the Settlement Agreement is APPROVED.           All claims asserted in

this action are DISMISSED with prejudice.         The Clerk is DIRECTED

to terminate all pending motions and close this case.
Case 5:19-cv-00022-LGW-BWC Document 43 Filed 05/12/20 Page 2 of 2



   SO ORDERED, this 12th day of May, 2020.




                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                  2
